Citation Nr: 1745573	
Decision Date: 10/13/17    Archive Date: 10/19/17

DOCKET NO.  08-26 664	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Whether the payment of $41,920.47 to the Veteran's former representative, K.S., as attorney fees was proper, to include whether the calculated attorney fees from past due benefits at the 20 percent rate was reasonable, for accrued benefits purposes. 

(The issue of entitlement to a higher level of special monthly compensation (SMC), for accrued benefits purposes will be addressed in a separate Board decision.) 


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, Inc.



ATTORNEY FOR THE BOARD

Patricia Kingery, Associate Counsel


INTRODUCTION

Appellant is the surviving spouse of a veteran, hereinafter referred to as the Veteran, who had active service from March 1966 to June 1969.  While an appeal as to whether the payment of $41,920.47 to the Veteran's former representative, K.S., as attorney fees was proper was pending, the Veteran died in December 2006.  

As the Veteran died prior to October 10, 2008, the provisions of 38 U.S.C.A.	 § 5121A (West 2014) allowing substitution in the case of the death of a claimant for purposes of processing any pending claims to completion are inapplicable in the present case.  Rather the provisions of 38 U.S.C.A. § 5121 (West 2014) and 38 C.F.R. § 3.1000 (2016), discussed below, are applicable in the instant case.    

At the time of his death, the Veteran had perfected an appeal disputing the reasonableness of attorney fees proposed to be paid to the former representative, K.S., from past due benefits in the amount of $41,920.47.  At the time of his death in December 2006, additional development was being undertaken pursuant to November 2005 Board remand instructions.  

The appellant submitted a claim for dependency and indemnity compensation and death pension benefits, which included a claim for any accrued benefits, including the claim that the Veteran's former representative, K.S., was not entitled to payment of attorney fees from past-due benefits, that was received January 2007.  In February 2008, the Board dismissed the Veteran's appeal and referred the issue of whether the payment of attorney fees to K.S. from past due benefits is proper, for accrued benefits purposes, to the agency of original jurisdiction (AOJ) for additional development.    

This appeal comes to the Board of Veterans' Appeals (Board) from May 2008 and May 2009 decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.  Pursuant to the May 2008 decision, despite the contested claim for attorney fees that had not become final, the RO erroneously disbursed $41,920.47 of past due benefits awarded the Veteran from a previously granted claim to the former representative, K.S.  The May 2009 decision denied appellant's claim for the attorney fees paid out to K.S., as accrued benefits, on the basis that VA did not owe the Veteran money at the time of his death.  See VAOPGCPREC 4-2015, para. 18 (December 3, 2015) ("the decision by the RO in 2008 to award fees to the veteran's former attorney and its decision in 2009 that the veteran's widow was unable to dispute issues regarding the payment of attorney's fees that were not final at the time of the veteran's death were each mistaken").  

The U.S. Court of Appeals for the Federal Circuit (Federal Circuit) held that disputes regarding eligibility for attorney fees withheld from past due disability benefits are simultaneously contested claims.  Mason v. Shinseki, 743 F.3d 1370, 1374 (Fed. Cir. 2004).  As such, contested claims procedures are applicable to this appeal as the attorney fee dispute relates to benefits that have already been disbursed to the former representative, K.S.  See 38 U.S.C.A. § 7105A  (West 2014); 38 C.F.R. § 20.3(p) (2016).  

In July 2017, the attorney representing K.S. filed a "motion to dismiss" the appeal for lack of subject matter jurisdiction.  K.S.'s attorney contended that the Board did not have jurisdiction over the issue of the propriety/reasonableness of the attorney fees disbursed to K.S. by VA because it does not amount to a decision of the Secretary under the provisions of 38 U.S.C.A. §  511(a).  He contends that the decision to withhold attorney fees from past due benefits owed the Veteran did not affect the provision of benefits.  

K.S.'s attorney contends that an October 2003 notification letter to the Veteran indicating that $41,920.47 was being withheld from past due compensation benefits as attorney fees merely notified the Veteran and K.S. that the fee agreement entered into in accordance with the provisions of 38 U.S.C.A. § 5904(d) was compliant with statute	 and regulation and that VA would be complying with its duty under statute to withhold 20 percent of the past due compensation benefits in order to pay the agreed upon attorney fees to K.S.  The attorney for K.S. contends that, if VA had found the fee agreement invalid, that would constitute a decision affecting the provision of benefits, but because VA initially upheld the fee agreement, that did not constitute a decision affecting the provision of benefits.    

K.S.'s attorney further contends that all procedural action taken by VA from 2003 through present (approximately 14 years), apart from the Board's dismissal of the original appeal after the Veteran's death in February 2008, was erroneous.  Specifically, according to K.S.'s attorney, the issuance of appellate rights to the Veteran, acceptance of the Veteran's notice of disagreement, issuance of the original statement of the case, acceptance of the Veteran's substantive appeal, remand by the Board for additional development, and allowing the appellant to pursue the appeal on an accrued benefits basis were all erroneous.  As such, K.S.'s attorney contends that the Board should dismiss the appeal for lack of subject matter jurisdiction.  

The appellant and her representative have consistently contended that the disputes regarding the reasonableness of attorney fees are periodic monetary payments for accrued benefits purposes.  See February 2011 and February 2016 written statements.  Further, in an August 2017, the appellant's representative contended that K.S.'s "motion to dismiss" was untimely at this point in the proceedings and an attempt to improperly circumvent the Federal Circuit.  

The Board does not find the arguments from K.S. and his attorney to be persuasive.  The Board's jurisdiction is set forth at 38 U.S.C.A. § 7104 (West 2014).  According to statute, the Board has jurisdiction over "all questions" in a matter subject to a decision of the Secretary of VA.  This statute specifically refers to 38 U.S.C.A. § 511(a) which authorizes the Secretary to "decide all questions of law and fact necessary to a decision . . . under a law that affects the provision of benefits."  Accrued benefits are due and unpaid periodic monetary benefits to which the veteran or beneficiary was entitled at death under existing ratings or decisions, or those based on evidence in the file at the date of his/her death.  38 U.S.C.A. § 5121. 

Pursuant to 38 C.F.R. § 20.901(c) (2016), the Board sought an opinion from VA General Counsel, which subsequently issued a precedential opinion concerning disputes as to the payment of attorney fees under 38 U.S.C.A. § 5904(d) from money withheld from past due disability benefits awarded to a veteran during his or her lifetime and the impact of accrued benefits claims pursuant to 38 U.S.C.A. § 5121 on said disputes.  See VAOPGCPREC 4-2015.  The opinion holds, inter alia, that a claim pending at the time of a veteran's death, challenging an attorney's entitlement to payment of attorney fees under 38 U.S.C.A. § 5904(d) from the veteran's retroactive periodic monetary benefits may provide a basis for an accrued benefits claim under 38 U.S.C.A. § 5121 because such a claim concerns entitlement to periodic monetary benefits due and unpaid to a veteran at the time of death.  

Precedential opinions issued by VA's chief legal officer are binding on the Board.  38 U.S.C.A. § 7104(c) (West 2014).  K.S.'s attorney has acknowledged that the Board is bound by the above VA General Counsel precedential opinion.  See July 2017 written statement.  The VA General Counsel opinion specifically holds that disputes over attorney fees are periodic monetary benefits that may be the basis for an accrued benefits claim by a proper accrued benefits claimant.  See VAOPGCPREC 4-2015, para. 10. 

K.S. and his attorney challenged the validity of the above precedential opinion and filed a petition to invalidate the opinion with the Federal Circuit.  In Snyder v. Sec'y of Veterans Affairs, 858 F.3d 1410 (Fed. Cir. 2017), the Federal Circuit upheld the VA General Counsel opinion as valid noting that "a veteran's widow can seek to recover disputed attorney fees pursuant to § 5121" because it is a claim for entitlement to a portion of periodic monetary benefits allegedly due and unpaid a veteran.   

The Board finds that the "motion to dismiss" filed by K.S.'s attorney is merely a repackaging of the same arguments made previously during the course of this appeal and to the Federal Circuit that attorney fees are not periodic monetary benefits for accrued benefit purposes.  This argument has specifically been rejected by VA General Counsel and the Federal Circuit.  Characterizing it as a "motion to dismiss" for "lack of subject matter jurisdiction" does not change the fact that K.S. and his attorney continue to proffer the same arguments that have already been found unpersuasive. 

With respect to the contention that there is a difference in whether attorney fees constitute monetary benefits based on whether or not the RO upholds the fee agreement, the VA General Counsel opinion specifically notes that the fact that, in this case, the RO found the Veteran's former attorney entitled to fees does not alter the nature of the retroactive disability compensation benefits sought.  VAOPGCPREC 4-2015, para. 10.  As such, the Board finds this distinction to be unsupported by the applicable statute and regulation.  Based on the above, the Board finds that it properly has jurisdiction over the present appeal because a dispute of the reasonableness of attorney fees is a periodic monetary benefit for accrued benefits purposes.  

In a related procedural matter, the attorney for K.S. has also contended that the only issue currently before the Board is whether attorney fees withheld from past due benefits owed a veteran constitute accrued benefits.  See January 2016 written statement.  The attorney appears to argue that, only after the Board makes a determination that attorney fees are periodic payments for accrued benefits purposes, may the appellant begin to pursue the claim on the merits - seeming to contend that this appeal need be remanded to the AOJ for initial adjudication of the accrued benefits claim.  The Board does not find that remand is necessary in this case, but rather finds it may issue a decision on the merits.  

The appellant, as the Veteran's surviving spouse at the time of his death, is the appropriate accrued benefits claimant.  See 38 U.S.C.A. § 5121(a).  As such, she is placed in the same position as the Veteran and may present all arguments regarding payment of the potential attorney fees that were not finally adjudicated at the time of the Veteran's death.   

The Board finds that the appellant properly perfected the appeal with regard to the reasonableness of attorney fees paid to the Veteran's former representative K.S., for accrued benefits purposes.  Although the regulations regarding attorney fee agreements were amended in May 2008, the amended regulations are not applicable to the matter on appeal, as the fee agreement at issue was signed in February 2001.  See 73 Fed. Reg. 29,852, 29,866 (May 22, 2008) ("The new regulations apply to fee agreements entered on or after June 23, 2008.  They do not apply to fee agreements entered before June 23, 2008.").  Accordingly, the prior regulations applicable to fee agreements are applicable in this case.  See 38 C.F.R. § 20.609 (2006).  Based on the law and regulations in effect when the fee agreement at issue was signed in February 2001, determinations as to whether a fee agreement met the criteria of 38 U.S.C.A. § 5904(d) are an issue for initial adjudication by the RO, but the Board has original jurisdiction to address the issue of reasonableness of said fees upon a motion or on its own initiative.  38 C.F.R. § 20.609(h)(4), (i); see also VAOPGCPREC 4-2015, n. 4.  

In this case, the RO made a determination as to eligibility to attorney fees in the first instance, which while non-final, satisfied the requirements of 38 C.F.R. § 20.609(h)(4).  See October 2003 decision letter.  Further, the issue of reasonableness was not final at the time of the Veteran's death and the appellant has pursued this dispute as an accrued benefits claimant.  As the fee agreement was signed prior to June 2008, the Board has original jurisdiction to address the issue of reasonableness of attorney fees and need not remand the issue to the AOJ for initial adjudication.  38 C.F.R. § 20.609(i). 

In response to the contention by K.S.'s attorney that the matter pending before the Board is not "a simultaneous claim under the provisions of 38 U.S.C.A. § 7105(b)," but rather is limited to whether this issue can be pursued under the provisions of 38 U.S.C.A. § 5121, the Board has given K.S. and his attorney ample time to present argument on the merits of the accrued benefits issue on appeal - i.e., the issue of the reasonableness of attorney fees paid to K.S. from past due benefits owed the Veteran, for accrued benefits purposes.  In a December 2015 letter, the Board informed K.S. and his attorney that the appeal regarding attorney fees was continued by the appellant as an accrued benefits matter and the appeal remained a contested claim.  The mere fact that K.S. and his attorney have chosen to not present any argument with regard to reasonableness of the attorney fees and instead focus their efforts on continuously arguing that attorney fees disputes are not periodic monetary payments for the purposes of accrued benefits claims - despite a VA General Counsel opinion upheld by the Federal Circuit that is directly to the contrary - does not mean that the Board should or will continue to delay adjudication of the issue on appeal.

Further, as the adjudication of an accrued benefits claim is limited to the evidence physically or constructively of record at the time of the veteran's death, the Board does not find that remand would aid in resolution of the issue on appeal.  38 C.F.R. § 3.1000(a); Hayes v. Brown, 4 Vet. App. 353, 360-61 (1993); see also Ralston v. West, 13 Vet. App. 108, 113 (1999).  Both parties have been provided extensive time (approximately 10 years) to provide arguments for or against the reasonableness of the attorney fees paid to K.S.  As such, possessing both subject matter jurisdiction and finding that the issue on appeal is ready for appellate adjudication, the Board will proceed to the merits.        


FINDINGS OF FACT

1.  A May 2000 Board decision, in pertinent part, denied service connection for a cervical spine disability. 

2.  Subsequently the Veteran hired an attorney, K.S., per a February 2001 fee agreement between the Veteran and the attorney, which meets the basic statutory and regulatory requirements for payment of attorney fees from past due benefits.

3.  In June 2001, the U.S. Court of Appeals for Veterans Claims (Court) issued an Order pursuant to VA's Motion to Remand due to the enactment of the Veterans Claims Assistance Act (VCAA), which was unopposed by the Veteran, through counsel, vacating and remanding the May 2000 Board decision that denied.  

4.  In October 2001, attorney K.S. terminated his representation of the Veteran citing irreconcilable differences.

5.  In June 2003, the Board granted service connection for a cervical spine disability, implemented by an August 2003 rating decision.

6.  In an October 2003 notification letter, the RO notified the Veteran that $41,920.47 in attorney fees were being withheld from the past due benefits from the grant of service connection for the cervical spine disability.  The Veteran challenged the reasonableness of the attorney fees being withheld. 

7.  Under the facts and circumstances of this case, attorney fees calculated in the amount of $41,920.47, or 20 percent of past due benefits, are not reasonable.


CONCLUSION OF LAW

The requirements for payment of attorney fees in the amount of 20 percent of past due benefits calculated in the amount of $41,920.47 to the former representative, K.S., have not been met, and these past due benefits are awarded to the appellant for accrued benefits purposes.  38 U.S.C.A. §§ 5121, 5904 (West 2002); 38 C.F.R. §§ 3.100, 20.609 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist 

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R.	 §§ 3.102, 3.156(a), 3.159, 3.326(a) (2016).   However, an attorney fee dispute is not a "claim" for disability compensation benefits.  The Court has held that VA's duties to notify and assist do not apply to cases where, as here, the applicant is not seeking benefits under Chapter 51 of Title 38 of the United States Code, but rather, is seeking a decision regarding how benefits will be distributed under another Chapter, i.e., Chapter 59.  See Sims v. Nicholson, 19 Vet. App. 453, 456 (2006).

Procedural Requirements for Contested Claims

A "simultaneously contested claim" refers to the situation in which the allowance of one claim results in the disallowance of another claim involving the same benefit, or the allowance of one claim results in the payment of a lesser benefit to another claimant.  38 C.F.R. § 20.3(p).  An attorney fee dispute is a simultaneously contested claim due to the possibility that VA may be required to withhold the attorney fees from benefits due to a veteran.  Thus, both the appellant and the former representative, K.S., have a substantial interest in the outcome of this appeal.

Special procedural regulations are applicable to such appeals.  All interested parties are to be specifically notified of the action taken by the AOJ in a simultaneously contested claim, and of the right and time limit for initiating appeal, as well as both hearing and representation rights.  38 C.F.R. § 19.100 (2016).  After a notice of disagreement has been filed in a simultaneously contested claim, all interested parties are to be furnished with a copy of a statement of the case.  38 C.F.R.		 § 19.101 (2016).  When a substantive appeal is filed in a simultaneously contested claim, the content of the substantive appeal will be furnished to the other contesting parties to the extent that it contains information which could directly affect the payment or potential payment of the benefit which is the subject of the contested claim.  38 C.F.R. § 19.102 (2016).  A party to a simultaneously contested claim has a 30-day answer period to respond to the substantive appeal. 38 C.F.R. § 20.502 (2016).  An extension to the 30-day answer period may be granted if good cause is shown.  38 C.F.R. § 20.503. 

Prior to the Veteran's death, the RO sent a summary of the case to K.S. and the Veteran in October 2003 that fulfilled the notice requirements of 38 C.F.R. § 19.100.  The statement of the case was sent to K.S. and the Veteran in January 2004.  K.S. was furnished with the substantive appeal and argument submitted by the Veteran's representative in June and July 2004.  Both parties declined a Board hearing.  As such, the Board finds that the Veteran and K.S. were afforded adequate notice.   

Subsequent to the Veteran's death, while K.S. was not originally provided with copies of the notice letters, statement of the case, and arguments by the appellant, such deficiencies were cured in December 2015 at which time K.S. was provided with all copies of notices issued and argument submitted by the appellant in this appeal.  See 38 C.F.R. § 20.504.  K.S. was given 30 days to file a brief or argument in answer to the appellant's substantive appeal and/or elect to appear at a hearing per 38 C.F.R. § 20.502.  In January 2016, K.S., through his attorney, submitted said brief and also declined a Board hearing.  The appellant has also been provided all notices and arguments submitted by K.S. in this appeal and afforded the opportunity to testify at a hearing before the Board, which she also declined.   

Based on the above, the Board finds that that the procedural requirements applicable to simultaneously contested claims have been satisfied in this case. 

Attorney Fees, for Accrued Benefit Purposes

Initially, as discussed in the introduction above, although the regulations regarding attorney fee agreements were amended in May 2008, the amended regulations are not applicable to the matter on appeal, as the fee agreement at issue was signed in February 2001.  See 73 Fed. Reg. 29,852, 29,866.  Accordingly, the prior regulations applicable to fee agreements are addressed within this decision.  See 38 C.F.R. § 20.609. 

In the veterans' benefits claims system, there are two separate issues for determination regarding attorney fee awards: initial eligibility for a fee award and reasonableness of the fee award.  See Scates v. Principi, 282 F.3d 1362, 1367 (Fed. Cir. 2002) (noting, however, that the line between entitlement and reasonableness of attorney fees may not be "clear and bright").  Initial eligibility is governed by 
38 U.S.C.A. § 5904(c) and 38 C.F.R. § 20.609(c)(1), (g), (h).  Reasonableness is governed by 38 C.F.R. § 20.609(e), (f). 

Regarding initial entitlement to an attorney fee award, fees may not be charged, allowed, or paid regarding services provided before the date on which a notice of disagreement is filed.  38 U.S.C.A. § 5904(c)(1).  Rather, attorney fees may be charged only if a final Board decision has been issued and the attorney or agent was retained not later than one year following the date of the Board decision.  38 C.F.R. § 20.609(c)(1).  All attorney fee agreements must be in writing, be signed by the claimant or appellant and the attorney, and include the name of the veteran, the name of the claimant or appellant if other than the veteran, the VA file number, and the specific terms under which the amount to be paid for the services of the attorney will be determined.  38 C.F.R. § 20.609(g). 

The fee agreement may require that payment of fees will be from an award of past due benefits.  38 C.F.R. § 20.609(h).  Such an agreement is honored by VA only if the fee does not exceed 20 percent of the total amount of the past due benefits awarded, the fee is contingent on whether the claim is resolved in a manner favorable to the claimant, and the award of past due benefits results in a cash payment to a claimant from which the fee may be deducted.  38 U.S.C.A. 
§ 5904(d)(2)(A); 38 C.F.R. § 20.609(h)(1).  A claim is considered to have been resolved in a manner favorable to the claimant or appellant if all or any part of the relief sought is granted.  38 U.S.C.A. § 5904(d)(2)(B); 38 C.F.R. § 20.609(h)(2). 

Regarding the reasonableness of a fee award, attorney fees must be reasonable, and may be based on a fixed fee, hourly rate, a percentage of benefits recovered, or a combination of such bases.  38 C.F.R. § 20.609(e).  Factors for consideration in determining whether fees are reasonable include: (1) the extent and type of services the representative performed; (2) the complexity of the case; (3) the level of skill and competence required of the representative in giving the services; (4) the amount of time the representative spent on the case; (5) the results the representative achieved, including the amount of any benefits recovered; (6) the level of review to which the claim was taken and the level of the review at which the representative was retained; (7) rates charged by other representatives for similar services; and 
(8) whether, and to what extent, the payment of fees is contingent upon the results achieved.  Id. 

Where there is an agreement that fees will be paid out of past due benefits, the total fee payable to the agent or attorney may not exceed 20 percent of the total amount of any past due benefits awarded.  38 U.S.C.A. § 5904(d)(1).  Fees which total no more than 20 percent of any past due benefits awarded are presumed reasonable.  38 U.S.C.A. § 5904(a)(5); 38 C.F.R. § 20.609(f).  Lay assertions to the contrary are insufficient as a matter of law to overcome that presumption.  In re Vernon, 8 Vet. App. 457, 459 (1996).

Where, however, an attorney is dismissed prior to successful completion of the veteran's claim, there is no presumption of reasonableness and the attorney is not automatically entitled to the full 20 percent fee.  Scates, 282 F.3d at 1366.  Instead, the attorney is entitled to a fee that fairly and accurately reflects his or her contribution to and responsibility for the benefits awarded.  Id.  Factors which may be relevant in such a determination include: the reason for termination of the attorney's representation; whether the fee should be calculated by days spent on the case by the former attorney or the number of hours spent on the case as compared to hours spent by other representatives; whether the attorney can recover under another legal theory such as quantum meruit (Latin for "what is deserved"); whether the attorney can seek recovery from the veteran in another forum such as a state court; and whether any other representative is also seeking legal fees for services performed for the veteran in the case.  Id. at 1368-69.  Thus, when determining the reasonableness of an attorney fee, the Board must consider both the regulatory factors and the Scates factors.  Lippman v. Shinseki, 21 Vet. App. 184, 189-90 (2007).

At the time of his death in December 2006, the Veteran had a pending appeal challenging the eligibility and reasonableness of the attorney fees of $41,920.47 withheld from the past due compensation benefits for his former representative K.S., but died prior to final adjudication of the claim.  Applicable law and regulation in effect at the time of the Veteran's death provide that, upon the death of a veteran or beneficiary, periodic monetary benefits to which that individual was entitled at death under existing ratings or decisions, or those based on evidence in the file at the date of his/her death (accrued benefits) and due and unpaid shall, upon the death of such individual, be paid to the specified beneficiaries, the first of which is the veteran's spouse.  38 U.S.C.A. § 5121(a); 38 C.F.R. § 3.1000(a).  A claim for such benefits must be filed within one year of the veteran's death.  38 C.F.R.	 § 3.1000(a), (c).  As was discussed extensively above appeals pending at the time of a veteran's death challenging an attorney's entitlement to payment of attorney fees under 38 U.S.C.A. § 5904(d) from past due compensation benefits can be pursued by the appropriate claimant as accrued benefits upon the death of a veteran.  See VAOPGCPREC 4-2015.  

The appellant submitted a claim for dependency and indemnity compensation and death pension benefits, which included a claim for any accrued benefits that was received January 2007.  This meets the criteria of a claim for accrued benefits being filed within one year of the Veteran's death.  See id.  The appellant was the surviving spouse at the time of the Veteran's death in December 2006; therefore, she is the appropriate claimant to bring this accrued benefits claim.  38 U.S.C.A. § 5212(a); 38 C.F.R. § 3.1000(a).  

The adjudication of an accrued benefits claim is limited to the evidence physically or constructively of record at the time of the veteran's death.  38 C.F.R. § 3.1000(a); see also Ralston v. West, 13 Vet. App. 108, 113 (1999).  In Hayes v. Brown, 4 Vet. App. 353, 360-61 (1993), the Court held that service department and certain VA medical records are considered as being constructively in the claims file at the date of death although they may not physically be in there until after that date.  The pertinent provisions refer to service department records, reports of VA hospitalizations, reports of treatment by VA medical centers, reports of treatment authorized by the VA, and reports of autopsy made by VA on date of death.  As such, the Board will consider the merits of the appeal based on the evidence of record at the time of the Veteran's death.  

A May 2000 Board decision, in pertinent part, denied service connection for a cervical spine disability.  The Veteran then hired an attorney, K.S.  A February 2001 contingent fee agreement was signed between the Veteran and K.S.  The agreement stated that the Veteran agreed to pay a contingent fee equal to 20 percent of any past due benefits awarded to him on the basis of the claim with VA.  In June 2001, the Court issued an Order pursuant to VA's motion to remand the appeal based on enactment of the VCAA.  Attorney K.S. participated in the Motion to the extent that he filed a June 2001 response indicating: "Appellant, by and through the undersigned counsel, does not oppose the Secretary's motion to remand this appeal to the BVA."     

In October 2001, while the appeal was again pending at the Board and prior to the additional development undertaken by the Board in April 2002, K.S. terminated representation of the Veteran citing "irreconcilable differences."  In January 2002, the Veteran hired a different attorney, H.C., to represent him, who subsequently withdrew from representation in March 2003.  (In an October 2003 written statement, attorney H.C. gave up all fees in the Veteran's case.)  In a June 2003 decision, the Board, in pertinent part, granted service connection for a cervical spine disability.  The total amount of retroactive award was $209,602.33.  An October 2003 report of contact notes that K.S. claimed attorney fees in this case.   

The February 2001 fee agreement satisfied the basic statutory and regulatory requirements set forth in 38 U.S.C.A. § 5904 and 38 C.F.R. § 20.609, including those pertaining to the collection of a fee out of past due benefits awarded to the Veteran as specified in 38 C.F.R. § 20.609(h) - i.e., the total fee payable did not exceed 20 percent of the total amount of past due benefits awarded, the amount of the fee was contingent on whether the claim is resolved in a manner favorable to the claimant, and the award of past due benefits resulted in a cash payment to a claimant from which the fee may be deducted.  See also 38 U.S.C.A. § 5904(d)(2)(A).  As the RO determined that K.S. was entitled to the fee, and the Veteran (and now the appellant) has objected to the fee, the Board finds the question at issue is the reasonableness of the 20 percent fee in light of the work performed.

The Veteran (and now the appellant) disputed the payment of attorney fees to the former representative K.S., who served as his attorney from February to October 2001.  The Veteran/appellant contend that the payment of $41,920.47 was unreasonable and request these past due benefits be returned.  In a March 2004 substantive appeal (on a VA Form 9), the Veteran contended that approximately $42,000 in attorney fees was unreasonable because K.S. represented him for seven months and, in that time, wrote one letter to the Court, before terminating the agreement.  See also March 2004 written statement. 

In a December 2007 written statement, the appellant's representative contended that K.S. has not demonstrated entitlement to attorney fees and the withheld sum should be awarded to the appellant as an accrued benefit.  The representative notes that K.S. refused to cooperate with a November 2005 Board remand instruction to provide an accounting of legal services rendered to the Veteran and had frustrated VA's efforts to determine what amount of attorney fees are reasonable in the current situation.  The representative further contended that the extent and type of services performed by K.S. on behalf of the Veteran, level of skill and competence required, time spent, results achieved, level of review, and rates charged by others all demonstrate that $41,920.47 in attorney fees is unreasonable.  See also February 2011 written statement.  

In a February 2016 written statement, the appellant's representative contended that K.S. did not have a reasonable expectation of receiving any fee for his work at the time he ended representation of the Veteran.  

Upon review of the evidence of record at the time of the Veteran's death, the Board finds that the 20 percent contingency fee paid to the former representative K.S. was not reasonable.    

Prior to the Veteran's death, in November 2005, the Board remanded the issue of eligibility for payment of attorney fees from past due benefits.  Pursuant to the Board remand instructions, in December 2005, a letter was sent to K.S. requesting a detailed accounting of all time spent in connection with legal services provided to the Veteran before VA and the Court during the period that the fee agreement was in effect (February to October 2001).  K.S. was informed he could submit copies of any documents prepared in connection with said legal services as well as any argument pertaining to factors of complexity of the case and other factors set forth in 38 C.F.R. § 20.609(e).  In a February 2006 written statement, K.S. responded that, under 38 C.F.R. § 20.609(f) his fee is presumptively reasonable and contended that neither the AOJ nor the Board had the "right to demand a detailed accounting."  K.S. further stated that the fee is "calculated by statute on a contingency basis and not on a review of the hours actually spent."  

With respect to K.S.'s contention that the fee is presumptively reasonable, when an attorney is dismissed prior to successful completion of a veteran's claim, or in this case withdraws representation prior to said completion, there is no presumption of reasonableness and the attorney is not automatically entitled to the full 20 percent fee.  Scates at 1366.  Rather, the attorney is entitled to a fee that fairly and accurately reflects his or her contribution to and responsibility for the benefits awarded.  Id.  As such, in this case, K.S. is not presumptively entitled to any level of attorney fees, and the factors delineated in 38 C.F.R. § 20.609(e) and in Scates are relevant in determining the reasonableness of the fee. 

Additionally, to the extent attorney H.C. indicated that he directed the RO to "assign any and all of my fees" to K.S., see October 2003 written statement, it is not for another of the Veteran's former representatives to determine that past due benefits owed the Veteran should be assigned to someone else.  H.C. specifically abandoned his rights to any and all fees in this case.  K.S. is entitled to a fee that fairly and accurately reflects his contribution to the benefits awarded.  See Scates, supra.  

First, with regard to the extent and type of services K.S. performed, as noted above, K.S. refused to provide VA with any type of accounting of the work performed as the Veteran's representative from February to October 2001.  Looking at the evidence of record it appears that K.S. entered his appearance before the Court in February 2001.  In June 2001, in response to VA's motion for remand and the Court's Order that the appellant must notify the Court of any opposition to the motion for remand within a specified timeframe, the entirety of K.S.'s response was that the appellant, by and through counsel (K.S.) "does not oppose the Secretary's motion to remand this appeal to the BVA."   In October 2001 correspondence, the Board notified the Veteran and K.S. that the appeal had been returned to the Board, to which K.S. responded that he was terminating representation of the Veteran due to "irreconcilable differences."  

As VA was the party to request the motion for remand from the Court in 2001, and K.S. merely indicated that the Veteran was not opposed to remand, it does not appear that K.S. provided any additional services.  The Court set a time limit for response to the motion and, even if no response had received, the appeal would have been remanded.    

Next, with regard to the complexity of the case and the skill and competence required, the Board does not find that the singular generic response from K.S. that the Veteran did not oppose the motion for remand required any particular skill or competence.  Even if K.S. had not been competent and no response to the deadline imposed by the Court was received, the same result - i.e., remand to ensure VCAA compliance - would have occurred.  While the case surrounding the issue of service connection for a cervical spine disorder may itself been complex in nature, K.S. did not offer any argument or evidence directly associated with the underlying claim.  

With respect to the amount of time the representative spent on the case, K.S. refused to provide that requested information to the Board.  See February 2006 written statement.  While VA has a statutory duty to assist in developing evidence pertinent to a claim, the claimant also has a duty to assist and cooperate with VA in developing evidence; the duty to assist is not a one-way street.  See Wood v. Derwinski, 1 Vet. App. 190 (1991).  VA's duty must be understood as a duty to assist a claimant in developing his or her claim, rather than a duty on the part of VA to develop the entire claim with the claimant performing a passive role.  Turk v. Peake, 21 Vet. App. 565, 568 (2008).  

In this case, K.S.'s refusal to provide the requested accounting makes it purely speculative to determine the amount of time spent on this case.  While K.S. contends that the fee agreement was contingent and he should be paid regardless of hours worked, the Board finds that, in light of the lack of skill and complexity required in this case and K.S.'s refusal to provide an accounting, it seems that, at most maybe an hour was needed to draft and mail the response to VA's motion to dismiss.  The Board finds that $41,920.47 for an hour of work is patently unreasonable.  

As to the results achieved, K.S.'s representation of the Veteran did not achieve any result that would not have occurred without representation.  While K.S. did represent the Veteran at the Court level, VA had already asked the Court to remand the appeal to ensure VCAA compliance.  See April 2001 Appellee's Motion for Remand and to Stay Proceedings.  The presence or absence of representation would not change the need for the Court to remand to cure this procedural defect.  

Review of the claims file reflects that the Board undertook subsequent development in 2002 and also received statements from the Veteran and appellant (after K.S. had terminated representation) that led to the favorable grant of service connection for a cervical spine disability in June 2003.  The evidence of record does not reflect that K.S. submitted any argument or evidence on behalf of the Veteran with regard to the issue of service connection for a cervical spine disability.  

Next, although the Veteran was subsequently granted service connection for a cervical spine disability that had previously been denied by the Board, this award did not occur until June 2003, over a year and a half after K.S. terminated representation of the Veteran and a period during which the Veteran was represented by attorney H.C.  As K.S. refused to submit an accounting of work performed on behalf of the Veteran, the Board finds it impossible to determine without speculation the value of K.S.'s services with respect to the actual award obtained.  As such, the Board will assume the value to be negligible.   

To the extent that rates charged by other representatives for similar services is a factor in determining whether fees are reasonable, because K.S. refused to provide information about the scope of legal work rendered or the amount of time spent, the Board finds that such a comparison would be completely speculative.   

With respect to the Scates factors, in this case, the Veteran did not terminate K.S.'s representation, but rather K.S. did citing "irreconcilable differences."  There is no evidence of fault or bad faith on the part of the Veteran.  Further, as discussed above, the Board finds that the Veteran did not substantially benefit from K.S.'s representation.  With regard to whether entitlement to a fee may be established on the theory of quantum meruit, as discussed above, the Board finds the value of the K.S.'s services is negligible with respect to the actual award obtained.  

As to whether K.S. can seek recovery from the Veteran in another forum, the fee agreement states, "Client shall reimburse Attorney for all costs and expenses incurred by Attorney."  If K.S. incurred any expenses with respect to this case during the six months he represented the Veteran, he may seek such recovery in the appropriate forum.  The attorney is also free to seek any fee to which he believes he is owed directly from the Veteran/the appellant.  With regard to the last Scates factor, namely whether other representatives are seeking legal fees, the Veteran was represented by AMVETS prior to and attorney H.C. following K.S.'s representation, and neither has charged fees for those services.    

Based on the above, the Board finds that the payment of $41,920.47 (20 percent of past due benefits) is unreasonable in light of the minimal amount of work performed by the former representative, K.S., and the refusal to provide an accounting of work performed on behalf of the Veteran.  It was error for the RO to disburse these funds to K.S.  See VAOPGCPREC 4-2015, para. 18.  As such, the Board finds that the appellant is entitled to $41,920.47 in past due benefits, for accrued benefits purposes, that were erroneously paid to K.S.  The AOJ should undertake all appropriate steps to address any overpayment to K.S. created by this decision.


ORDER

Payment of $41,920.47 to the Veteran's former representative K.S. as attorney fees was improper and the entirety of these past due benefits, for accrued benefits purposes, are granted to appellant, subject to the law and regulations governing the payment of monetary benefits.   



____________________________________________
JAMES D. RIDGWAY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


